EXHIBIT 10.30
HARMONIC INC.
2002 DIRECTOR STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Unless otherwise defined herein, the terms defined in the Harmonic Inc.
2002 Director Stock Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).
NOTICE OF RESTRICTED STOCK UNIT GRANT
     Grantee Name:
     Address:
     You have been granted the right to receive an award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows:

                 
 
  Grant Number            
 
               
 
  Date of Grant            
 
               
 
  Vesting Commencement Date          
 
  Number of Restricted Stock Units          
 
  Vesting Schedule:          

     Subject to any acceleration provisions contained in the Plan or set forth
below, the Restricted Stock Units will vest in accordance with the following
schedule:
     One-hundred percent (100%) of the Restricted Stock Units shall vest on the
one (1) year anniversary of the Vesting Commencement Date, subject to Grantee’s
continuous status as a Director through such date.
     In the event Grantee ceases to be a Director for any or no reason before
Grantee vests in the Restricted Stock Units, the Restricted Stock Units and
Grantee’s right to acquire any Shares hereunder will immediately terminate.
     By Grantee’s signature and the signature of the representative of Harmonic
Inc. (the “Company”) below, Grantee and the Company agree that this award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Agreement, including the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A, all of which are made a part of
this document. Grantee has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Board upon any questions relating to the
Plan and Agreement. Grantee further agrees to
 -1-

 



--------------------------------------------------------------------------------



 



notify the Company upon any change in the residence address indicated below.

             
GRANTEE:
      HARMONIC INC.:    
 
           
 
Signature
     
 
By    
 
           
 
Print Name
     
 
Title    
 
           
Residence Address:
           
 
           
 
           
 
           
 
           

 -2-

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
     1. Grant. The Company hereby grants to the Grantee named in the Notice of
Restricted Stock Unit Grant attached to this Agreement (“Grantee”) under the
Plan an award of Restricted Stock Units, subject to all of the terms and
conditions in this Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 11(a) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests (or at such later time indicated
in this Agreement). Unless and until the Restricted Stock Units will have vested
in the manner set forth in Section 3 or Section 4 of this Agreement or Section
10(c) of the Plan, Grantee will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Any Restricted
Stock Units that vest in accordance with this Agreement will be paid to Grantee
(or in the event of Grantee’s death, to his or her properly designated
beneficiary or estate) in whole Shares, subject to Grantee satisfying any
applicable tax withholding obligations as set forth in Section 7. Subject to the
provisions of Section 4, such vested Restricted Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case within the
period ending no later than the date that is two and one-half (21/2) months from
the end of the Company’s tax year that includes the vesting date.
     3. Vesting Schedule. Except as provided in Section 4 of the Agreement and
Section 10(c) of the Plan, and subject to Section 5, the Restricted Stock Units
awarded by this Agreement will vest in accordance with the vesting provisions
set forth in the Notice of Restricted Stock Unit Grant attached to this
Agreement. Restricted Stock Units scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Grantee in accordance
with any of the provisions of this Agreement, unless Grantee will have been
continuously a Director from the Date of Grant until the date such vesting
occurs.
     4. Board Discretion. The Board, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Board. Subject to the provisions of this Section 4
and Section 5, if the Board, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units,
the payment of such accelerated Restricted Stock Units shall be made within the
period ending no later than the date that is two and one-half months (21/2)
months from the end of the Company’s taxable year that includes the vesting
date.
     5. Forfeiture upon Termination of Continuous Status as a Director.
Notwithstanding any contrary provision of this Agreement, the balance of the
Restricted Stock Units that have not vested as of the time of Grantee’s
termination as a Director for any or no reason and Grantee’s
 -3-

 



--------------------------------------------------------------------------------



 



right to acquire any Shares hereunder will immediately terminate.
     6. Death of Grantee. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee’s
designated beneficiary, or if no beneficiary survives Grantee, the administrator
or executor of Grantee’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Grantee,
unless and until satisfactory arrangements (as determined by the Board) will
have been made by Grantee with respect to the payment of income, employment and
other taxes which the Company determines must be withheld with respect to such
Shares. The Board, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit Grantee to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Grantee through such
means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld. To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of Shares otherwise deliverable to Grantee. If Grantee fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Sections 3 or 4, Grantee will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.
     8. Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee. After such issuance, recordation and delivery, Grantee will have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.
     9. No Guarantee of Continued Service. GRANTEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A DIRECTOR AT THE WILL OF THE COMPANY AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. GRANTEE FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT
 -4-

 



--------------------------------------------------------------------------------



 



CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A DIRECTOR
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY
WAY WITH GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY TO TERMINATE GRANTEE’S
RELATIONSHIP AS A DIRECTOR AT ANY TIME, WITH OR WITHOUT CAUSE.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its Vice
President, Human Resources at Harmonic Inc., 549 Baltic Way, Sunnyvale,
California, 94089, or at such other address as the Company may hereafter
designate in writing.
     11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     13. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Grantee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
     14. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
     15. Board Authority. The Board will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Board in
good faith will be final and binding upon Grantee, the Company and all other
interested persons. No member of
 -5-

 



--------------------------------------------------------------------------------



 



the Board will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
     16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee’s consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
     17. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     18. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Grantee expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Grantee, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this award of Restricted Stock Units.
     20. Amendment, Suspension or Termination of the Plan. By accepting this
award of Restricted Stock Units, Grantee expressly warrants that he or she has
received an award of Restricted Stock Units under the Plan, and has received,
read and understood a description of the Plan. Grantee understands that the Plan
is discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     21. Governing Law. This Agreement will be governed by the laws of the State
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this award of Restricted Stock Units is
made and/or to be performed.
 -6-

 